Case 1:17-cv-01287-MSK Document 77 Filed 12/07/18 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:17-cv-01287-MSK

UNITED STATES OF AMERICA,

       Plaintiff,

v.

URAYB WAHDAN and
SAID WAHDAN,

       Defendants.


                     JOINT MOTION FOR EXTENSION OF TIME
                TO FILE PARTIES’ RESPONSES TO PENDING MOTIONS


       The parties to this case, through undersigned counsel, hereby move the Court to extend

the due date for (i) Defendants’ response to the Government’s Motion for Leave to Reopen

Discovery (Dkt. No. 70), and (ii) the Government’s response to the Wahdans’ Motion for Leave

to File a Motion to Compel (Dkt. No. 75).

       On November 27, 2018, the Court, at the parties’ request, entered two orders that set an

expedited deadline of December 7, 2018, for the parties to respond to the respective motions

(Dkt. Nos. 74, 76). The parties had each requested expedited briefing for their motions given the

January 2019 trial date (Dkt. Nos. 70, 75).

       Yesterday, on December 6, 2018, the parties completed settlement negotiations and the

Defendants submitted a settlement proposal. Counsel for the United States have recommended

acceptance of the settlement offer. Government counsel’s section chief has also recommended

approval. However, the agreement must still be approved by the relevant official within the U.S.
Case 1:17-cv-01287-MSK Document 77 Filed 12/07/18 USDC Colorado Page 2 of 3




Department of Justice with decision-making authority in these types of matters. The parties

respectfully request that the Court extend the date to submit the respective responses by seven

(7) days to December 14, 2018, as the recommended settlement agreement is reviewed by

government personnel.

       The Wahdans are two individuals who have incurred significant fees defending

themselves during the IRS examination and litigation phases of this matter. Thus, such an

extension would permit the government to push that approval process forward, while conserving

the resources of the Court and the parties.

       At the Final Pretrial Conference, Chief Judge Krieger instructed the Wahdans that a trial

“may not be a final determination” and that “there is one approach to resolution of a controversy

such as this that doesn’t involve any of those defects – and that’s settlement.” Transcript of Final

Pretrial Conf. at 31 (Nov. 1, 2018). The parties also acknowledge the Court’s instructions that

the parties consummate a settlement before trial will be vacated. Id.

       Since the Final Pretrial Conference, the parties have devoted substantial effort and

resources to resolving this long-running controversy in a way that provides finality. The

Wahdans in particular request that this Court consider the cost and administrative burdens (on

the Court and the parties) of continued preparation for trial given the recommended settlement.

As such, the parties also respectfully request a status conference with the Court during the week

of December 10, 2018, or at the Court’s earliest availability, to better determine the required

steps for resolving this case in the most efficient manner for the Court and the parties.

                                               * * *
Case 1:17-cv-01287-MSK Document 77 Filed 12/07/18 USDC Colorado Page 3 of 3




 DATED this December 7, 2018
                                       Respectfully submitted,



                                       /s/ Christopher Sigmund
                                       CHRISTOPHER SIGMUND
                                       RICHARD A. HOSLEY
                                       Perkins Coie
                                       1900 Sixteenth Street
                                       Suite 1400
                                       Denver, Colorado 80202-5255
                                       CSigmund@perkinscoie.com

                                       Counsel for Defendants



                                       RICHARD E. ZUCKERMAN
                                       Principal Deputy Assistant Attorney
                                       General


                                       /s/ Rick Watson
                                       RICK WATSON
                                       Trial Attorney, Tax Division
                                       U.S. Department of Justice
                                       P.O. Box 683 Washington, D.C. 20044
                                       Telephone: (202) 305-7539
                                       Facsimile: (202) 307-0054
                                       Rickey.Watson@usdoj.gov

                                       JASON DUNN
                                       U.S. Attorney, District of Colorado
                                       Attorneys for the United States of America
